Exhibit32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER OF ALLIANCE DATA SYSTEMS CORPORATION This certification is provided pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 and accompanies the annual report on Form10-K for the year ended December31, 2012 (the “Form10-K”) of Alliance Data Systems Corporation (the “Registrant”). I, Charles L. Horn, certify that to the best of my knowledge: (i)the Form10-K fully complies with the requirements of section13(a) or section15(d) of the Securities Exchange Act of 1934 (15U.S.C. 78m(a) or 78o(d));and (ii)the information contained in the Form10-K fairly presents, in all material respects, the financial condition and results of operations of the Registrant. /S/CHARLES L. HORN Charles L. Horn Chief Financial Officer Date: February28, 2013 Subscribed and sworn to before me this 28th day of February, 2013. /S/JANE BAEDKE Name: Jane Baedke Title: Notary Public My commission expires: October23, 2016 A signed original of this written statement required by Section906 has been provided to the Registrant and will be retained by the Registrant and furnished to the Securities and Exchange Commission or its staff upon request.
